DETAILED ACTION
This is a response to the Amendment to Application # 16/509,573 filed on October 28, 2022 in which claims 4, 12, 13, and 16 were amended.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on September 2, 2022 complies with the provisions of 37 C.F.R. § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of Claims
Claims 1-7, 9-18, and 20 are pending, of which claims 1-7, 9-18, and 20 are rejected under 35 U.S.C. § 112(a); claims 4-7 and 12-17 are rejected under 35 U.S.C. § 112(b); claims 1, 2, 7, 9, 10, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1); and claims 3-6 and 11-17 are rejected under 35 U.S.C. § 103.

Claim Rejections - 35 U.S.C. § 112
The following is a quotation of 35 U.S.C. § 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 6, 14, 16, and 17 are rejected under 35 U.S.C. § 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Regarding claims 6 and 14, these claims use the term “telop,” which is subject to two, mutually exclusive interpretations. First, it may be interpreted as multifunction, four-channel project-all slide projector developed by the Gray Research & Development Company. Second, it may be interpreted as indicating text superimposed on a screen, such as captions, subtitles, or scrolling tickers. 
Where Applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term.  Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). Although the specification states “the telop display area 110a displays the playback key 125a and the pause key 126a in the display form change mode. The playback key 125a is used for an operation to change the display speed of a telop currently being displayed. The pause key 126a is used for  an operation to pause the telop currently being displayed” (Spec. ¶ 67), it also states “[t]he present invention is not limited to the embodiments described above, but the components may be modified without departing from the spirit and scope of the invention in its implementation.” (Spec. ¶ 72, emphasis added). Thus, Applicant has not acted as his or her own lexicographer. 
“[I]f a claim is amenable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35 U.S.C. § 112, second paragraph, as indefinite.” Ex parte Miyazaki, 89 USPQ2d 1207, 1211 (BPAI 2008) (precedential). See also Ex parte McAward, Appeal 2015-006416 (PTAB 2017) (precedential) (affirming the holding in Ex parte Miyazaki).
In order to overcome this rejection, the examiner recommends amending the claim language to better define the intended interpretation. 

Regarding claims 16 and 17, these claims depend from at least one of the above claims and, therefore, inherit the rejection of that claim.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 7, 9, 10, 18, and 20 are rejected under 35 U.S.C. § 102(a)(1) as being anticipated by Heintze, US Publication 2010/0281410 (hereinafter Heintze).

Regarding claim 1, Heintze discloses a terminal with a non-transitory computer readable medium comprising an input device, the terminal comprising “a touchscreen panel configured to receive an input corresponding to a pressed position on a screen of a display via a pressed position detector; a processor coupled to a memory and the touchscreen panel” (Heintze ¶¶ 43-44 and Fig. 4, Element 420 and ¶ 55) by displaying a keyboard on a display that is capable of receiving input from the user via a press action. Heintze continues that that the user may “touch-tap” the display to perform these actions, indicating that it is a touchscreen. Additionally, Heintze discloses “wherein the processor is configured to: display a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image” (Heintze ¶ 44 and Fig. 4) by displaying the key with background graphical images. Additionally, Heintze discloses “set, in response to the input received by the processor, an input mode to a first input mode to receive the input as a character input based on the key image and to a second input mode to receive the input as a change input for changing a display form of the background image” (Heintze ¶¶ 23-24 and Fig. 1B) where the first input mode receives character input based on the key image, such as ‘Q’ or ‘,’ and the second input mode changes the display of the background image based on the application running. Further, Heintze discloses “wherein the first input mode and the second input mode can be switched while the input is received” (Heintze ¶¶ 45) where the input mode changes while the user is dragging the key. Finally, Heintze discloses “wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display while still displaying the keyboard” (Heintze ¶ 25) where the user selects a graphing application that ends the character input by replacing the ‘Q’ background image with a graphing control background image while maintaining the display of the keyboard.

Regarding claim 2, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein the first input mode is a mode to receive no input for changing the display form of the background image, and the second input mode is a mode to receive no character input based on the key image” (Heintze ¶¶ 23-24) where the first input mode receives character input (i.e., no input for changing the display form) and the second input mode is a game or graphing application that receives a shortcut (i.e., no character image) based on the key image.

Regarding claim 7, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein when the processor sets the second input mode, the processor does not display the key image on the screen of the display” Heintze ¶ 45) where the key image character “Q” is replaced, making it not displayed.

Regarding claim 9. Heintze discloses an input device control method implementable by a computer, the method comprising “receiving an input corresponding to a pressed position on a screen of a display” (Heintze ¶¶ 43-44 and Fig. 4, Element 420) by displaying a keyboard on a display that is capable of receiving input from the user via a press action. Additionally, Heintze discloses “displaying a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image” (Heintze ¶ 44 and Fig. 4) by displaying the key with background graphical images. Further, Heintze discloses “setting, in response to the received input, an input mode to a first input mode to have the received input as a character input based on the key image and to a second input mode to have the received input as a change input for changing a display form of the background image in accordance with the received input” (Heintze ¶¶ 23-24 and Fig. 1B) where the first input mode receives character input based on the key image, such as ‘Q’ or ‘,’ and the second input mode changes the display of the background image based on the application running. Moreover, Heintze discloses “wherein the first input mode and the second input mode can be switched while the input is received” (Heintze ¶¶ 45) where the input mode changes while the user is dragging the key Finally, Heintze discloses “wherein, when the processor detects an input operation intended for ending the character input, the keyboard ends the character input, and the processor ends displaying the background image appearing in a keyboard display area on the screen of the display while still displaying the keyboard” (Heintze ¶ 25) where the user selects a graphing application that ends the character input by replacing the ‘Q’ background image with a graphing control background image while maintaining the display of the keyboard.

Regarding claim 10, it merely recites an input device control program stored in a non-transitory computer readable medium for performing the method of claim 9. The input device control program stored in a non-transitory computer readable medium comprises computer software modules for performing the various functions. Heintze comprises computer software modules for performing the same functions. Thus, claim 10 is rejected using the same rationale set forth in the above rejection for claim 9.

Regarding claim 18, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein the processor is further configured to: activate the keyboard when the character input is selected.” (Heintze ¶ 17). Further, Heintze discloses “the keyboard determines the background image” (Heintze ¶ 20) by indicating that the keyboard controls the background image. Finally, Heintze discloses “generate a composite image by superimposing the key image on the background image; and display the composite image on the screen of the display” (Heintze ¶ 45) by generating and displaying a composite image of the key image with the bomb graphical image.

Regarding claim 20, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze discloses “wherein in either the first input mode or the second input mode, the processor also displays, in an input character display area, a string of characters currently being input” (Heintze ¶ 37) where the display area includes a URL string being entered.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 12, and 14 are rejected under 35 U.S.C. § 103 as being unpatentable over Heintze in view of Srivastava et al., US Publication 2009/0027346 (hereinafter Srivastava), as cited on the Notice of References Cited dated May 12, 2020.

Regarding claim 4, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein when the background image is a moving image, the second input mode is a mode to receive the change input for changing a playback speed of the background image, pausing a playback of the background image, or resuming the playback of the background image.”
However, Srivastava “wherein when the background image is a moving image” (Srivastava ¶ 52) where the image is an animated (i.e., moving) image. Further, Srivastava discloses “the second input mode is a mode to receive the change input for changing a playback speed of the background image, pausing a playback of the background image, or resuming the playback of the background image” (Srivastava ¶ 52) where the second input node selects an animation that moves (i.e., resumes playback) with the user’s ringtone.
Heintze and Srivastava are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying images on keyboards. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Srivastava before him or her to modify the image of Heintze to include the moving images of Srivastava.
The motivation for doing so would have been to improve the customizability of the device, thereby increasing user satisfaction. (Srivastava ¶ 52). 

Regarding claim 5, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 4 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein the background image is an image associated with moving image content distributed by an external device and streamed” (Srivastava ¶ 67) where the background image may be a streamed advertisement.

Regarding claim 6, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein the background image is an image associated with a telop.”
However, Srivastava discloses “wherein the background image is an image associated with a telop” (Srivastava ¶ 63 and Fig. 22) where the logo is superimposed, making it a telop within one of the two possible interpretations of this term.
Heintze and Srivastava are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying images on keyboards. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Srivastava before him or her to modify the image of Heintze to include the telop of Srivastava.
The motivation/rationale for doing so would have been that of simple substitution. See KSR Int’l Co v. Teleflex Inc., 550 US 398, 82 USPQ2d 1385, 1396 (U.S. 2007) and MPEP § 2143(I)(B). Heintze differs from the claimed invention by including a non-telop image in place of the claimed telop image. Further, Srivastava teaches that using telop images in the same manner as Heintze uses non-telop images was well known in the art. One of ordinary skill in the art could have predictably substituted the telop image of Srivastava for non-telop image of Heintze because both are merely images.
	
	
Regarding claim 12, Heintze discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein when the background image is a moving image, the second input mode is a mode to receive the change input for changing a playback speed of the background image, pausing a playback of the background image, or resuming the playback of the background image.”
However, Srivastava  discloses “wherein when the background image is a moving image” (Srivastava ¶ 52) where the image is an animated (i.e., moving) image. Further, Srivastava discloses “the second input mode is a mode to receive the change input for changing a playback speed of the background image, pausing a playback of the background image, or resuming the playback of the background image” (Srivastava ¶ 52) where the second input node selects an animation that moves (i.e., resumes playback) with the user’s ringtone.
Heintze and Srivastava are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying images on keyboards. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Srivastava before him or her to modify the image of Heintze to include the moving images of Srivastava.
The motivation for doing so would have been to improve the customizability of the device, thereby increasing user satisfaction. (Srivastava ¶ 52). 

Regarding claim 14, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein the background image is an image associated with a telop” (Srivastava ¶ 63 and Fig. 22) where the logo is superimposed, making it a telop within one of the two possible interpretations of this term.

Regarding claim 15, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 5 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display” Heintze ¶ 45) where the key image character ‘Q’ is replaced, making it unviewable.

Regarding claim 16, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 6 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein when the processor sets the second input mode, the processor does not display the key image on the screen of the display” Heintze ¶ 45) where the key image character ‘Q’ is replaced, making it not displayed.

Regarding claim 17, the combination of Heintze and Srivastava discloses the limitations contained in parent claim 14 for the reasons discussed above. In addition, the combination of Heintze and Srivastava discloses “wherein when the processor sets the second input mode, the processor displays the key image in an unviewable manner on the screen of the display” Heintze ¶ 45) where the key image character ‘Q’ is replaced, making it unviewable.

Claims 3, 11, and 13 are rejected under 35 U.S.C. § 103 as being unpatentable over Heintze in view of Takiguchi et al., US Publication 2016/0062568 (hereinafter Takiguchi).

Regarding claim 3, Heintze discloses the limitations contained in parent claim 1 for the reasons discussed above. In addition, Heintze does not appear to explicitly disclose “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.” 
However, Takiguchi discloses a method for displaying background images “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.” (Takiguchi 97).
Heintze and Takiguchi are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying background images. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Takiguchi before him or her to modify the background image controls of Heintze to include the ability to expand or reduce the images of Takiguchi.
The motivation for doing so would have been the size of the image is known to affect the performance of the device and allowing the user to adjust the size can improve device performance. (Takiguchi ¶ 97). 

Regarding claim 11, Heintze discloses the limitations contained in parent claim 2 for the reasons discussed above. In addition, Heintze discloses “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.”
However, Takiguchi discloses a method for displaying background images “wherein the second input mode is a mode to receive the change input to enlarge or reduce the background image for changing the display form of the background image.” (Takiguchi 97).
Heintze and Takiguchi are analogous art because they are from the “same field of endeavor,” namely that of systems for displaying background images. 
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Heintze and Takiguchi before him or her to modify the background image controls of Heintze to include the ability to expand or reduce the images of Takiguchi.
The motivation for doing so would have been the size of the image is known to affect the performance of the device and allowing the user to adjust the size can improve device performance. (Takiguchi ¶ 97).

Regarding claim 13, the combination of Heintze and Takiguchi discloses the limitations contained in parent claim 3 for the reasons discussed above. In addition, the combination of Heintze and Takiguchi discloses “wherein when the background image is a moving image” (Takiguchi ¶ 33) where the image is an animated (i.e., moving) image. Further, the combination of Heintze and Takiguchi discloses “the second input mode is a mode to receive the change for changing a playback speed of the background image, pausing a playback of the background image, or resuming the playback of the background image” (Takiguchi ¶ 93) where the second input changes the playback speed.

Response to Arguments
Applicant’s arguments filed October 28, 2022, with respect to the objection to the drawings; the rejection of claims 1-7, 9-18, and 20 under 35 U.S.C. § 112(a); and the rejection of claims 4, 5, 7, 12, 3, and 15 under 35 U.S.C. § 112(b) (Remarks 9-13) have been fully considered and are persuasive. The objection to the drawings; the rejection of claims 1-7, 9-18, and 20 under 35 U.S.C. § 112(a); and the rejection of claims 4, 5, 7, 12, 3, and 15 under 35 U.S.C. § 112(b) have been withdrawn. 

Applicant's remaining arguments filed October 28, 2022 have been fully considered but they are not persuasive.

Regarding the rejection of claims 6, 14, 16, and 17 under 35 U.S.C. § 112(b), Applicant argues that “the Specification provides the exclusive interpretation of ‘telop’ indicating a text superimposed on a screen with the playback key and pause key.” (Remarks 12). The examiner disagrees.

As discussed above, the term “telop” has two, distinction meanings. A presumption against departing from that plain meaning attaches to claim terms. (See CCS Fitness, Inc. v. Brunswick Corp., 288 F.3d 1359, 1366 (“[g]enerally speaking, we indulge a ‘heavy presumption’ that a claim term carries its ordinary and customary meaning”)).
To rebut this presumption, the specification must contain either (1) a “special definition given to a claim term by the patentee that differs from the meaning it would otherwise possess,” (i.e., “lexicography”) or (2) an “intentional disclaimer, or disavowal, of claim scope by the inventor” (i.e., “disavowal”) (See Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005)).  But in this case, Applicant’s specification contains neither (1) nor (2).
To invoke the “lexicography” exception, the specification must provide the uncommon definition “with reasonable clarity, deliberateness, and precision” in a manner that “give[s] one of ordinary skill in the art notice of the change” (See In re Paulsen, 30 F.3d 1475, 1480 (Fed. Cir. 1994)). Instead, Applicant ask the Office to walk a meandering path of inference upon inference in order to arrive at their alleged definition. As discussed infra, Applicant has failed to invoke the lexicography exception by explicitly stating “[t]he present invention is not limited to the embodiments described above, but the components may be modified without departing from the spirit and scope of the invention in its implementation.” (Spec. ¶ 72, emphasis added).
To invoke the “disavowal” exception, the specification must include “expressions of manifest exclusion or restriction” (See In re Am. Acad. of Sci. Tech Ctr, 367 F.3d 1359, 1365 (Fed. Cir. 2004)) (emphasis added).  Once again, Applicant’s specification falls short as the Examiner can find no disavowal of any meanings.
Finally, because “applicants may amend claims to narrow their scope, a broad construction during prosecution creates no unfairness to the applicant or patentee.”  In re ICON Health and Fitness, Inc., 496 F.3d 1374, 1379 (Fed. Cir. 2007) (citation omitted).
Therefore, Applicant’s argument is unpersuasive.

Regarding the rejection of claims 1, 9, and 10 under 35 U.S.C. § 102, Applicant argues Heintze fails to disclose “display a key image associated with a keyboard on the screen of the display in a manner superimposed on a background image” because “a key image associated with a keyboard on the screen of the display is not superimposed on a background image.” (Remarks 13-14). The examiner disagrees.

It is the examiner’s duty to give claims “their broadest reasonable interpretation consistent with the specification.” See MPEP § 2111, citing Phillips v. AWH Corp., 415 F.3d 1303, 75 USPQ2d 1321 (Fed. Cir. 2005). Further, if the specification is silent to the meaning of claim terminology, “words of the claim must be given their plain meaning.” See MPEP § 2111.01. 
The present specification does not provide an explicit definition of the term “superimpose.” Therefore, the plain and ordinary meaning must be used. A person of ordinary skill in the art prior to the effective filing date would have understood the term “superimpose” to mean “to place or lay over or above something.” superimpose; 2017; Merriam-Webster.com; Page 1.
As shown in Fig. 4 at element 416, shows an image of a key superimposed over a bomb icon. Heintze ¶ 20 explicitly states that this icon is a background image, meaning that the virtual key layout is “superimposed” over the icon. Therefore, Applicant’s argument is unpersuasive. 

Regarding the rejection of claims 2, 7, 18, and 20 under 35 U.S.C. § 102, Applicant argues that these claims are allowable for depending on claim 1, 9, or 10, respectively. (Remarks 14). Applicant’s argument is unpersuasive for the reasons discussed above.

Regarding the rejection of claims 4-6, 12, and 14 under 35 U.S.C. § 103, Applicant first argues that these claims are allowable for depending on claim 1, 9, or 10, respectively. (Remarks 15). Applicant’s argument is unpersuasive for the reasons discussed above. 

Applicant next argues “Heintze effectively criticizes, discredits, and discourages superimposing a keyboard on a background image” and, therefore, “teaches away from the subject matter of independent claim 1.” (Remarks 16). The examiner disagrees.

It has long been held that it “is not enough for Appellant to show that there are differences between two references.” See In re Beattie, 974 F.2d 1309, 1312-13 (Fed. Cir. 1992). And that appears to be Applicant’s argument here because Applicant is arguing that Heintze “focus[es]” on additional details unused by the present invention. Therefore, Applicant’s argument is unpersuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 C.F.R. § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW R DYER whose telephone number is (571)270-3790. The examiner can normally be reached Monday-Friday 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Padmanabhan can be reached on 571-272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANDREW R DYER/Primary Examiner, Art Unit 2176